Hotchkiss, J. (dissenting):
I think the judgment should be affirmed. The IngersollRand Company had sold the machine to the gas company, and was not shown to have the slightest interest in its shipment. The driver’s alleged desire to secure a different kind of convey*121anee strikes me as of no importance. The strength of the wagon that was sent was not questioned at the trial, unless it be in the matter of the tailboard chain, which in sound condition was shown to have had a tensile strength of nearly four times the weight of the machine to he shipped. So far as I can see, the only superiority of the truck the driver proposed to substitute lay in the fact that it had a winch, which might have facilitated loading but would have added nothing to safety. But inasmuch as concededly he waived his objection to the use of the wagon, if the testimony of defendant’s driver that he sought to secure a more appropriate vehicle was of any materiality, it is sufficient that his statement was contradicted and his credibility was for the jury. There was no duty resting on the employees of either the Ingersoll-Rand Company or the gas company to assist in the loading. Defendant had accepted delivery on the floor of the former company and as evidence thereof had given its receipt to plaintiff representing the gas company. Defendant’s legal duty to load was then fixed, and this duty plaintiff neither waived nor assumed any responsibility for, as is shown by the testimony of Dougherty who swore that defendant’s driver alone bossed the loading. Whether the facts established an emergency as defined by the trial court, whether plaintiff was a volunteer, and whether the defect in the chain was ascertainable by reasonable inspection, were all questions for the jury on conflicting evidence.
Judgment reversed and complaint dismissed, with costs.